DETAILED ACTION
Claim Objections
1.	Claims 1, 13, and 16 are objected to because of the following informalities: The word “to” should be inserted between the word “access” and the word “said” in claim 1 line 3, the word “more” should be inserted between the word “or” and the word “magnets” in claim 13 line 1, the word “is” should be inserted between the word “toy” and the word “constructed” in claim 16 line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3. 	Claims 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 17 recites the limitation "either of said openings" in line 8. There is insufficient antecedent basis for this limitation in the claim as “either” refers to one of two items but two openings were not recited previously in the claim. Additionally, claim 17 recites “a cat toy attached to said lid” in line 8. It is unclear if the cat toy is the same “cat toy” recited previously in the claim or if it is an additional cat toy. 
	b. Claim 18 recites the limitation “said toy” in line 2. It is unclear as to which “toy” of claim 17 “said toy” is intended to refer.
	c. Claim 19 recites the limitation “said toy” in line 2. It is unclear as to which “toy” of claim 17 “said toy” is intended to refer.
	d. Claim 20 recites the limitation “said mount disk” in line 2. There is insufficient antecedent basis for this limitation in the claim. It appears claim 20 should depend from claim 19. 

4. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1, 4-7, 9-12, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Quinn (US Patent Publication 2010/0263601) in view of Thomas (US 6,234,339).  
	a. Regarding claim 1, Quinn teaches a cat toy comprising a toy 24 [toys 24 include a myriad of objects such as balls, bells, stuffed animals, feathers, yarn, figures, shiny objects, noise makers and a free-spinning or motorized toy [0032]] attached to a lid 38 [cover 38 forms the inner and outer top walls 20 and 26 [0031]; one or more pet toys 24 suspended from an inner top wall 20 of the enclosure [0038]] and mounted in a main body 12 comprising one or more openings 14 allowing access to toy 24 [enclosure 12 having a plurality of apertures 14 varying in dimension and configuration allow a cat or other pet access to an internal cavity…such that a cat is enabled to engage and be entertained by the pet toys 24 [0030]].
	Quinn does not specifically teach a lid pivotally or rotatably attached within a lid opening of the main body. Thomas teaches a lid pivotally or rotatably attached within a lid opening of main body 34 [a lid 34 is also provided. The lid is preferably generally hemispherical and substantially covers the open upper end 28 of the side wall 25. The lid has an top opening and has a pivotally mounted swing panel covering the top opening, col. 4 lines 48-52] for the purpose of providing a self-closing pivotally mounted swing panel covering the lid opening of the main body which is easily opened and balanced for freely swinging to quickly return automatically to a completely closed position when swung to the open position and released. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cat toy taught by Quinn to include a lid pivotally or rotatably attached 
 b. Regarding claim 4, Quinn in view of Thomas teaches (references to Thomas) the cat toy of claim 1 comprising an upper portion of main body 34 is semi-spherical and a lower portion of the main body is circular or annular [a lid 34 is also provided. The lid is preferably generally hemispherical and substantially covers the open upper end 28 of the side wall 25. The lid has an top opening and has a pivotally mounted swing panel covering the top opening, col. 4 lines 48-52; FIG. 1].
c. Regarding claim 5, Quinn in view of Thomas teaches (references to Quinn) the cat toy of claim 1 having main body 12. Quinn further teaches a portion of main body 12 covered or wrapped with a scratch pad-type material [A protective edge cover 32 fabricated from carpet or similar padding may be disposed upon edge portions 34 of the apertures 14 to prevent injury to the pet as it enters the enclosure 12. A carpet 36 or similar soft, durable, washable cover is disposed upon the outer top wall 26 to provide comfort and a gripping surface for a pet and in particular for a cat [0031]].
d. Regarding claim 6, Quinn in view of Thomas teaches (references to Quinn) the cat toy of claim 5 wherein said scratch-pad type of material is carpet [A protective edge cover 32 fabricated from carpet or similar padding may be disposed upon edge portions 34 of the apertures 14 to prevent injury to the pet as it enters the enclosure 12. A carpet 36 or similar soft, durable, washable cover is disposed upon the outer top wall 26 to provide comfort and a gripping surface for a pet and in particular for a cat [0031]].
e. Regarding claim 7, Quinn in view of Thomas teaches (references to Quinn) the cat toy of claim 1 wherein openings 14 comprise two coaxial aligned and axial spaced annular openings with toy 24 accessible through either of said openings. [enclosure 12 having a plurality of apertures 14 varying in dimension and configuration allow a cat or other pet access to an internal cavity…such that a cat is enabled to engage and be entertained by the pet toys 24 [0030]].
f. Regarding claim 9, Quinn in view of Thomas teaches (references to Quinn) the cat toy of claim 1 having toy 24. Quinn further teaches toy 24 is attached to lid 38 using compression spring 22 [toy support members 22 may be rigid or deformable structures and include but are not limited to…springs [0032]].
g. Regarding claim 10, Quinn in view of Thomas teaches (references to Quinn) the cat toy of claim 1 wherein toy 24 comprises an animal, a ball, or a feather [toys 24 include a myriad of objects such as balls, bells, stuffed animals, feathers, yarn, figures, shiny objects, noise makers and a free-spinning or motorized toy [0032]].
h. Regarding claim 11, Quinn in view of Thomas teaches (references to Quinn) the cat toy of claim 1 wherein toy 24 is configured to squeak, shake and/or make other movements and/or audible noises [toys 24 include a myriad of objects such as balls, bells, stuffed animals, feathers, yarn, figures, shiny objects, noise makers and a free-spinning or motorized toy [0032]].
i. Regarding claim 12, Quinn in view of Thomas teaches (references to Thomas) the cat toy of claim 11 wherein movements cause the lid to pivot or rotate within the lid opening of the main body [a lid 34 is also provided. The lid is preferably generally hemispherical and substantially covers the open upper end 28 of the side wall 25. The lid has an top opening and has a pivotally mounted swing panel covering the top opening, col. 4 lines 48-52; FIG. 1; Please note this is an intended use limitation and the lid is capable of using trunnion support members to enable pivoting or rotating 360 degrees within the lid opening]. Quinn further teaches movement of toy 24 [a free-spinning or motorized toy [0032]; toy support members 22 and the pet toys 24 cooperate to provide movement to the pet toys 24 [0032]] attached to lid 38 [cover 38 forms the inner and outer top walls 20 and 26 [0031]; one or more pet toys 24 suspended from an inner top wall 20 of the enclosure [0038]]. Please note in the combination of Quinn and Thomas the movements of the toy cause the lid to pivot or rotate.
j. Regarding claim 15, Quinn in view of Thomas teaches (references to Thomas) the cat toy of claim 1 wherein the lid is motion-activated [a lid 34 is also provided. The lid is preferably generally hemispherical and substantially covers the open upper end 28 of the side wall 25. The lid has an top opening and has a pivotally mounted swing panel covering the top opening, col. 4 lines 48-52].

7. 	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Quinn (US Patent Publication 2010/0263601) in view of Thomas (US 6,234,339) and Suring et al. (US Patent Publication 2007/0295284).
a. Regarding claim 2, Quinn in view of Thomas teaches (references to Quinn) the cat toy of claim 1 comprising a lower portion of main body 12. Quinn in view of Thomas does not specifically teach a base member attached to a terminal end of a lower portion of the main body. Suring teaches base member 50 attached to a terminal end of a lower portion of main body 22 for the purpose of providing an animal toy main body carrying toys accessible through access openings with a base member attached to a terminal end of a lower portion of the main body upon which the main body rests to prevent tipping of the toy during use by a cat.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cat toy taught by Quinn in view of Thomas to include a base member attached to a terminal end of a lower portion of the main body as taught by Suring because doing so would have provided an animal toy main body carrying toys accessible through access openings with a base member attached to a terminal end of a lower portion of the main body upon which the main body rests to prevent tipping of the toy during use by a cat.  

8. 	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Quinn (US Patent Publication 2010/0263601) in view of Thomas (US 6,234,339), Suring et al. (US Patent Publication 2007/0295284), and Lamstein et al. (US Patent Publication 2006/0191490). 
a. Regarding claim 3, Quinn in view of Thomas and Suring teaches (references to Suring) the cat toy of claim 3 having base member 50. Quinn in view of Thomas and Suring does not specifically teach the base member is constructed of a non-slip material to minimize movement of the cat toy during usage. Lamstein teaches non-slip material 1120 to minimize movement of the cat toy during usage [made to resist slippage from its intended orientation by providing rubber or plastic frictional strips 1120 against flooring [0033]] for the purpose of providing a cat toy with a base member constructed to resist slippage from its intended orientation during usage. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cat toy taught by Quinn in view of .

9. 	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Quinn (US Patent Publication 2010/0263601) in view of Thomas (US 6,234,339) and Podwalny (US 3,482,730).
a. Regarding claim 8, Quinn in view of Thomas teaches (references to Thomas) the cat toy of claim 1 wherein the lid is pivotally or rotatably attached to main body 34 enabling the lid to pivot or rotate 360 degrees within the lid opening [a lid 34 is also provided. The lid is preferably generally hemispherical and substantially covers the open upper end 28 of the side wall 25. The lid has an top opening and has a pivotally mounted swing panel covering the top opening, col. 4 lines 48-52; FIG. 1].
Quinn in view of Thomas does not specifically teach the lid is attached to the main body using trunnion support members. Podwalny teaches lid 13 is attached to the main body using trunnion support members 19 for the purpose of providing a pair of diametrically opposite trunnion support members protruding into a self-closing pivotally mounted lid covering the lid opening of the main body so the lid is easily opened and balanced for freely swinging to quickly return automatically to a completely closed position when swung to the open position and released.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cat toy taught by Quinn in view of Thomas to include a lid attached to the main body using trunnion support members as taught by Podwalny because doing so would have provided a pair of diametrically opposite trunnion support members protruding into a self-closing pivotally mounted lid covering the lid opening of the main body so the lid is easily opened and balanced for freely swinging to quickly return automatically to a completely closed position when swung to the open position and released.

10. 	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Quinn (US Patent Publication 2010/0263601) in view of Thomas (US 6,234,339) and Brand (EP 131962A1).
the cat toy of claim 1 having the lid [a lid 34 is also provided. The lid is preferably generally hemispherical and substantially covers the open upper end 28 of the side wall 25. The lid has an top opening and has a pivotally mounted swing panel covering the top opening, col. 4 lines 48-52]. Quinn in view of Thomas does not specifically teach one or more magnets attached to the lid to initiate movement of the lid based on a positive and a negative charged end of the magnets. Brand teaches one or more magnets 21, 23 attached to lid 5 to initiate movement of the lid based on a positive and a negative charged end of the magnets [permanent magnets (21, 23) on the edge of the swinging flap (5) opposite the hinge and on the rim of the opening in its top (4), abstract; Please note this is an intended use limitation and the magnets are capable of initiating movement of the lid] for the purpose of providing a swinging lid for opening a dome-shaped main body by swiveling in two opposite directions with magnets on the edge of the swinging lid opposite the hinge and rim of the opening to control motion of the lid by exerting magnetic forces on the lid and rim. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cat toy taught by Quinn in view of Thomas to include one or more magnets attached to the lid to initiate movement of the lid based on a positive and a negative charged end of the magnets as taught by Brand because doing so would have provided a swinging lid for opening a dome-shaped main body by swiveling in two opposite directions with magnets on the edge of the swinging lid opposite the hinge and rim of the opening to control motion of the lid by exerting magnetic forces on the lid and rim.  

11. 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Quinn (US Patent Publication 2010/0263601) in view of Thomas (US 6,234,339) and Davison III et al. (US Patent Publication 2014/0283757). 
a. Regarding claim 14, Quinn in view of Thomas teaches (references to Thomas) the cat toy of claim 1 having the lid [a lid 34 is also provided. The lid is preferably generally hemispherical and substantially covers the open upper end 28 of the side wall 25. The lid has an top opening and has a pivotally mounted swing panel covering the top opening, col. 4 lines 48-52]. Quinn in view of one or more lights and/or lasers attached to the lid and electrically connected to a power source. Davison III teaches one or more lights and/or lasers 8 attached to lid 4 [laser or other light source 8 can be attached to the turret 4 at the bottom of the housing 110. The laser/light source 8 is preferably attached to the turret 4 via a pivot member 7 that is pivotally arranged in a pivot mount 4 a, to allow pivoting movement of the laser/light source 8 [0042]] and electrically connected to power source 41 for the purpose of providing a pet toy suitable for attachment to a surface with a power supply and one or more motors configured to move a light source to cause a point of laser light to move around on a distal surface in an erratic manner to provide a source of attraction and entertainment to an animal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cat toy taught by Quinn in view of Thomas to include one or more lights and/or lasers attached to the lid and electrically connected to a power source as taught by Davison III because doing so would have provided a pet toy suitable for attachment to a surface with a power supply and one or more motors configured to move a light source to cause a point of laser light to move around on a distal surface in an erratic manner to provide a source of attraction and entertainment to an animal.  

12. 	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Quinn (US Patent Publication 2010/0263601) in view of Thomas (US 6,234,339) and Boshears (US 6,591,785).
a. Regarding claim 16, Quinn in view of Thomas teaches (references to Thomas) the cat toy of claim 1 having toy 24 and annular openings 14 within main body 12.
Quinn in view of Thomas does not specifically teach a toy constructed and configured to pop-out of the annular openings within the main body. Boshears teaches toy 111 constructed and configured to pop-out of annular opening 139 within main body 130 for the purpose of providing a cat's toy housing with a plurality of ports through its side wall and toys that emerge from and return into the ports presenting a a moving object to the cat's attention in a sequence that entices the cat into a decision making process in addition to physical activity.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of .  
	
13. 	Claims 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Quinn (US Patent Publication 2010/0263601) in view of Thomas (US 6,234,339), Podwalny (US 3,482,730), and Lamstein et al. (US Patent Publication 2006/0191490).
a. Regarding claim 17, Quinn teaches a cat toy comprising a main body 12 comprising an upper portion having a lid 38 [cover 38 forms the inner and outer top walls 20 and 26 [0031]; one or more pet toys 24 suspended from an inner top wall 20 of the enclosure [0038]] positioned within a lid opening of said main body and coaxial aligned and axial spaced annular openings 14, a cat toy 24 attached to said lid accessible through either of said openings 14 in main body 12 [enclosure 12 having a plurality of apertures 14 varying in dimension and configuration allow a cat or other pet access to an internal cavity…such that a cat is enabled to engage and be entertained by the pet toys 24 [0030]].
Quinn does not specifically teach a semi-spherical upper portion having a lid positioned within a lid opening and an annular lower portion. Thomas teaches a semi-spherical upper portion having lid 34 positioned within a lid opening and an annular lower portion 34 [a lid 34 is also provided. The lid is preferably generally hemispherical and substantially covers the open upper end 28 of the side wall 25. The lid has an top opening and has a pivotally mounted swing panel covering the top opening, col. 4 lines 48-52] for the purpose of providing a self-closing pivotally mounted swing panel covering the lid opening of the main body which is easily opened and balanced for freely swinging to quickly return automatically to a completely closed position when swung to the open position and released. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cat toy taught by Quinn to include a semi-spherical upper portion having a lid positioned within a lid opening and an annular lower portion as taught by Thomas because 
Quinn in view of Thomas does not specifically teach a lid opening with a pair of trunnion support members protruding therein and a lid connected to said trunnion support members.  
Podwalny teaches a lid opening with a pair of trunnion support members 19 protruding therein and lid 13 connected to trunnion support members 19 for the purpose of providing a pair of diametrically opposite trunnion support members protruding into a self-closing pivotally mounted lid covering the lid opening of the main body so the lid is easily opened and balanced for freely swinging to quickly return automatically to a completely closed position when swung to the open position and released.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cat toy taught by Quinn in view of Thomas to include a lid opening with a pair of trunnion support members protruding therein and a lid connected to said trunnion support members as taught by Podwalny because doing so would have provided a pair of diametrically opposite trunnion support members protruding into a self-closing pivotally mounted lid covering the lid opening of the main body so the lid is easily opened and balanced for freely swinging to quickly return automatically to a completely closed position when swung to the open position and released.  
Quinn in view of Thomas and Podwalny does not specifically teach a base member attached to a terminal end of the lower portion of the main body comprising a non-slip material. 
Lamstein teaches a base member attached to a terminal end of the lower portion of the main body comprising a non-slip material 1120 [made to resist slippage from its intended orientation by providing rubber or plastic frictional strips 1120 against flooring [0033]] for the purpose of providing a cat toy with a base member constructed to resist slippage from its intended orientation during usage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cat toy taught by Quinn in view of Thomas and Podwalny to include a base member attached to a terminal end of the lower portion of the main body comprising a non-slip material as taught by Lamstein because doing so would have provided a base member constructed to resist slippage from its intended orientation during usage.
the cat toy of claim 17 having lid 38 and toy 24. Quinn further teaches lid 38 further comprises a motor and a power source [cover 38 forms the inner and outer top walls 20 and 26 [0031]; a free-spinning or motorized toy [0032]; one or more pet toys 24 suspended from an inner top wall 20 of the enclosure [0038]] wherein toy 24 is moved or rotated by said motor [a free-spinning or motorized toy [0032]].

14. 	Claims 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Quinn (US Patent Publication 2010/0263601) in view of Thomas (US 6,234,339), Podwalny (US 3,482,730), and Lamstein et al. (US Patent Publication 2006/0191490), and Huang (US Patent Publication 2007/0289550).
a. Regarding claim 19, Quinn in view of Thomas, Podwalny and Lamstein teaches (references to Quinn) the cat toy of claim 18 having lid 38, motor, and toy 24 [a free-spinning or motorized toy [0032]]. 
Quinn in view of Thomas, Podwalny and Lamstein does not specifically teach a rotatable mount disk connected to a drive shaft of said motor wherein said toy is secured to the mount disk. Huang teaches a rotatable mount disk 12 connected to a drive shaft of motor 20 [a motor (20) having a shaft [0023]] wherein toy 70 is secured to the mount disk for the purpose of providing an interactive cat toy with a rotatable mount disk connected to a drive shaft of said motor wherein said toy is secured to the mount disk so a position of the toy is adjusted to provide a safe and varied moving object as a source of attraction and entertainment to the cat.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cat toy taught by Quinn in view of Thomas, Podwalny and Lamstein to include a rotatable mount disk connected to a drive shaft of said motor wherein said toy is secured to the mount disk as taught by Huang because doing so would have provided an interactive cat toy with a rotatable mount disk connected to a drive shaft of said motor wherein said toy is secured to the mount disk so a position of the toy is adjusted to provide a safe and varied moving object as a source of attraction and entertainment to the cat.  
the cat toy of claim 18 having lid 38 and the motor [a free-spinning or motorized toy [0032]]. 
Quinn in view of Thomas, Podwalny and Lamstein does not specifically teach a motor contained within a motor housing and connected to said mount disk through an opening in said motor housing. Huang teaches motor 20 [a motor (20) having a shaft [0023]] contained within a motor housing and connected to mount disk 12 through an opening in said motor housing for the purpose of providing an interactive cat toy with a motor contained within a motor housing and connected to said mount disk through an opening in said motor housing so a position of the toy is adjusted to provide a safe and varied moving object as a source of attraction and entertainment to the cat.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cat toy taught by Quinn in view of Thomas, Podwalny and Lamstein to include a motor contained within a motor housing and connected to said mount disk through an opening in said motor housing as taught by Huang because doing so would have provided an interactive cat toy with a motor contained within a motor housing and connected to said mount disk through an opening in said motor housing so a position of the toy is adjusted to provide a safe and varied moving object as a source of attraction and entertainment to the cat. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Ryan Larsen whose telephone number is (313)446-6578.  The examiner can normally be reached on Monday-Thursday;8am-4pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R LARSEN/Examiner, Art Unit 3643